DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
2.	Upon further consideration the finality of the office action of 11/05/2020 is hereby withdrawn and replaced by the following office action. Any inconvenience to the Applicant(s) is regretted.
		Applicant's arguments received 01/04/2021 have been considered but are moot in view of the new ground(s) of rejection as set forth in sections 3-9 below.

Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1, 2, 4, 6, 9-10, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro (US 5959227 A).
Regarding claim 1, Shapiro discloses a damper comprising: a fixture (strike plate assembly 12 including the mount 40, the link 48 and rod 56 in Fig. 1) configured to be attached to a cymbal stand (18); and a plurality of resilient fingers (54) extending away from the fixture and the attached cymbal stand, to each resiliently, physically contact a different position on a surface of a cymbal mounted to the cymbal stand and absorb vibrations of the cymbal, such that the fingers recover physical contact with the cymbal after the cymbal is moved by playing (col. 3, lines 42-59), wherein the fingers are at least partially coated with a dampening material that is configured to absorb vibrations of the fingers (col. 3, lines 4-11 and 42-50).  
	Regarding claim 2, Shapiro discloses: wherein the fingers are fully coated with the dampening material (e.g., the rubber material).  
	Regarding claim 4, Shapiro discloses: wherein the dampening material is an elastomeric acoustic dampening material (col. 3, lines 4-11).  
Regarding claim 6, Shapiro discloses: wherein the dampening material is over the finger from the fixture to a tip of the finger opposite the fixture.  
	Regarding claim 9, Shapiro discloses: wherein the fingers comprise three fingers (the left and right shoes 54 and center elastomeric block 28 in Fig. 2).  
	Regarding claim 10, Shapiro discloses: wherein the fingers are configured to contact the top of the cymbal each at a tip opposite the fixture (Fig. 1).  
	Regarding claim 16, Shapiro discloses: wherein the fixture is configured to slide on the cymbal stand above the cymbal such that the weight of the fixture presses the fingers against the cymbal (Fig. 1). 

	Regarding claim 20, Shapiro discloses: an elastomeric damping material (54) along the length of each finger from the fixture to a tip opposite the fixture (Fig. 1).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro.
	Regarding claim 3, Shapiro discloses: wherein the dampening material is configured to absorb resonant vibrations of the fingers (col. 3, lines 4-11 and 42-50).
	Shapiro does not mention explicitly: said resonant vibrations exceed the high range of human hearing. 
	However, it is deemed that the feature in question relates to minor adjustment of the structure and configuration of the cymbal mute device (10) taught by Shapiro. Since Shapiro teaches the adjustability of the device for muting the sound intensity 
of cymbal (col. 3, lines 4-11 and 51-59), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Shapiro does not mention explicitly: wherein the means for contacting are configured to contact the cymbal in a ride area of the cymbal.  
However, the examiner takes official notice that a ride cymbal having a ride area is  well known in the art. Since Shapiro teaches the general condition of the fingers, it would have been obvious to one having ordinary skill in the art to modify the invention of Shapiro to apply the damper device to a ride cymbal such that said means for contacting are configured to contact the cymbal in a ride area of the cymbal, as an intended use of the Shapiro invention. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
7.	Claims 5, 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Gatzen (US 20030233928 A1)
Regarding claim 5, Shapiro discloses: wherein the dampening material is configured to physically contact the cymbal (Fig. 1).  
	Shapiro does not mention explicitly: wherein the dampening material is only near a tip of each finger opposite the fixture.
	Gatzen discloses a damper (e.g., Fig. 5) for percussion instrument comprising a resilient finger (38) extending away from a fixture (34), wherein a dampening material (36) is only near a tip of the finger opposite the fixture (Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Gatzen’s finger for Shapiro’s combination of rod 56 and shoe 54 in order to make the structure more cost-effective (Gatzen, para. 0030).
	Regarding claim 7, Shapiro does not but Gatzen discloses: wherein the finger is curved through an arc that starts at the fixture to the tip, the tip being at the same position in the arc for the finger (Fig. 5). As such, the combination of Shapiro and Gatzen renders the claimed invention obvious.
	Regarding claim 8, the combination of Shapiro and Gatzen is silent on: wherein the finger is also curved through an arc in a horizontal plane.  
However, it is deemed that the feature in question relates merely minor change in the shape of the fingers. Since Gatzen teaches that the finger is bendable (38 is flexible wire), it establishes a prima facie case of obviousness (MPEP 2144.04, IV.A). Therefore it would have been obvious to one having ordinary skill in the art to modify the combination of Shapiro and Gatzen to arrive at the claimed invention by curving the fingers to a desired shape. It has been held that change in shape is an obvious matter In re Dailey, 149 USPQ 47, CCPA 1976.
	Regarding claim 12, Shapiro does not but Gatzen discloses: wherein the finger (38 in Fig. 5 or 66 in Fig. 8) comprise steel wire (para. 0030, 0033). As such, the combination of Shapiro and Gatzen renders the claimed invention obvious.
8.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of Gatzen as applied to claim 12 above further in view of Ross (US 3141370 A).
	Regarding claims 13 and 14, the combination of Shapiro of Gatzen does not mention explicitly: wherein the fixture has a hole for the finger and wherein the finger pass through the hole and is secured in place in the hole, wherein the fixture comprises a ring  configured to encircle the cymbal stand, the holes being through the ring.  
Ross discloses a cymbal assembly comprising: a fixture (26 in Figs. 1, 4 and 5) configured to be attached to a cymbal stand (Fig. 2); and a plurality of resilient (col. 3, lines 28-31; by inherency, in order to permit lose vibration, the arms must be resilient) fingers (36 and 38) extending away from the fixture and the attached cymbal stand, to each resiliently, physically contact a different position on a surface of a cymbal mounted to the cymbal stand (col. 2, lines 10-14; col. 3, line 17-23 and 50-68);  wherein the fixture has a hole (sleeve 32 forms a hole) for the finger and wherein the finger pass through the hole and is secured in place in the hole, wherein the fixture comprises a ring (31) configured to encircle the cymbal stand, the holes being through the ring (Fig. 5).  
Since both Shapiro and Ross pertain to cymbal instrument and are in the same field of endeavor (mounting resilient fingers on the cymbal stand wherein the fingers 
Regarding claim 15, the combination of Shapiro of Gatzen does not but Ross teaches: wherein the fixture comprises a ring configured to encircle the cymbal stand and a protrusion from the outer surface of the ring for each finger, wherein each finger is held by respective protrusion (Figs. 5 and 6).  As such, the combination of Shapiro/Gatzen/Ross renders the claimed invention obvious.
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro in view of YOSHINO (US 20140083276 A1).
Regarding claim 11, Shapiro does not mention explicitly: wherein the fingers are configured to contact the bottom of the cymbal at the outer edge of a central bell of the cymbal and extend outward from the fixture past the outer edge of the bell.  
	YOSHINO discloses a cymbal damper comprising: a fixture (the center hub of the silencer 20 in Figs. 1 and 2) configured to be attached to a cymbal stand (Fig. 1); and a plurality of fingers (e.g., a combination of the frame 30 and the plurality of the elastic members 40, see Fig. 1) extending away from the fixture, wherein the fingers are configured to contact (via the elastic member 43) the bottom of the cymbal at the outer edge of a central bell (11) of the cymbal (see Fig. 3) and extend outward from the fixture past the outer edge of the bell (Figs. 1-3).  


Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837